               Case 2:20-mj-00095-KJN Document 5 Filed 07/13/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney                                                      FILED
 2 GRANT B. RABENN                                                             Jul 13, 2020
                                                                           CLERK, U.S. DISTRICT COURT
   Assistant United States Attorney                                      EASTERN DISTRICT OF CALIFORNIA

 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America
                                                             SEALED
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-MJ-0095-KJN
12                                Plaintiff,            [PROPOSED] FINDINGS AND ORDER
                                                        EXTENDING TIME FOR PRELIMINARY
13                          v.                          HEARING PURSUANT TO RULE 5.1(d) AND
                                                        EXCLUDING TIME
14   HUNTER DANIEL SECREST,
                                                        DATE: July 15, 2020
15                               Defendant.             TIME: 2:00 p.m.
                                                        COURT: Hon. Alison Claire
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
18 Pursuant to Rule 5.1(d), filed by the parties in this matter on July 10, 2020. The Court hereby finds that

19 the Stipulation, which this Court incorporates by reference into this Order, demonstrates good cause for

20 an extension of time for the preliminary hearing date pursuant to Rule 5.1(d) of the Federal Rules of

21 Criminal Procedure.

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      [PROPOSED] FINDINGS AND ORDER                     1
              Case 2:20-mj-00095-KJN Document 5 Filed 07/13/20 Page 2 of 2


 1        THEREFORE, FOR GOOD CAUSE SHOWN:

 2        1. The date of the preliminary hearing is extended to August 25, 2020, at 2:00 p.m.

 3        2. Defendant shall appear at that date and time before the Magistrate Judge on duty.

 4        IT IS SO ORDERED.

 5
     Dated:    July 13, 2020
 6                                                        The Honorable Alison Claire
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] FINDINGS AND ORDER                    2
